Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is responsive to applicant’s amendment of 6/29/2022.  Claims 1 and 6-13 are pending and cancelled. Claims 3-5 are cancelled.  

Priority
 	Applicant’s claim of priority as a national stage 371 application of application PCT/IB2018/055255, with International Filing Date: 07/16/2018 which claims foreign priority to 1711413.3, filed 07/17/2017 in Great Britain is acknowledged. 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-2, 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: applicant has claimed first and second configurations without expressly identifying the particulars of the configuration.  Applicant claims the existence of two configurations and identifies what one may be but never identifies what the other may be (CL 1 L 11-12; CL 9 L 11-12).  And while applicant is identifying what one may be, applicant claims it may be the first or second configuration without identifying which configuration corresponds to the second electric motor being disconnected from a voltage supply.  Nor does applicant identify what the other configuration may be.  Applicant merely claims the existence of the other with no way of determining what the configuration is.    

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-2 and 8-10, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monhouse et al (WO2017/051308) which discloses all the claimed elements including: 
(re: cl 1) A control system for a vehicle having a first wheel arranged to be driven by a first electric motor, and a second wheel arranged to be driven by a second electric motor (P4 L13-23-each wheel #101 has a motor in it for driving the wheel; #101 fig1);
wherein the first wheel and the second wheel are transversely located on the vehicle relative to each other (p4 L 1-9; left and right #101 fig. 1), the control system comprising:
a first controller associated with the first electric motor (P5L14-20);
the first controller comprising: a processing device to: estimate a first power value for the power applied to the second wheel by the second electric motor when the second electric motor is placed in a first motor configuration (P14L23-40-estimates power in each wheel)
;p15l1-22- -uses difference in current on line from battery relative own motor’s current on busbar to estimate what opposite motor is doing; P14L32-P15 L6-uses battery draw to determine power to each wheel);
and estimate a second power value for the power applied to the second wheel by the second electric motor when the second electric motor is placed in a second motor configuration, 
(P14L23-40-estimates power in each wheel; P15lL-22- -uses difference in current on line from battery relative own motor’s current on busbar to estimate what opposite motor is doing); P17L31P-18L8-compares own wheel with opposite wheel).
wherein the first motor configuration or the second motor configuration corresponds to the 
second electric motor being disconnected from a voltage supply (P19L24-30-disables motor if its current difference exceeds a threshold relative the opposing threshold;  P20 L 18-21L31;   P20 L 17-P21 L31),
and wherein upon the occurrence of a predetermined condition, the first controller to: determine a first power differential between power being applied to the first wheel by the first electric motor and the first power value (P17L31-P18L8-determines power to each wheel to see if excess yaw applied to the wheels-30kw/tonne threshold); 
determine a second power differential between the power being applied to the first wheel by the first electric motor and the second power value (P17L31-P18L8-each controller determines separately its power differential relative the opposite wheel) .
compare the first power differential and the second power differential to a predetermined value (P17L31-P18L8-Estimates yaw differential – identifies it as hazardous if exceeding 30kW/Tonne); 
adjust the torque generated by the first electric motor when either the first power differential or the second power differential is greater than the predetermined value (P17.31-18.8-if that motor is driving at a power difference relative the opposite motor greater than the threshold the controller disables power to its wheel);
and maintain the torque generated by the first electric motor when both the first power differential and the second power differential are less than the predetermined value (P17L31-P18L8-if that motor is driving at a power difference relative the opposite motor less than the threshold does not disable its motor).

(re: cl 2) wherein when either the first power differential or the second power differential is greater than the predetermined value, the first controller to adjust the torque generated by the first electric motor to reduce both the first power differential and the second power differential to less than the predetermined value (P17L31-P18L8- disables drive to wheel if the power differential relative the opposing wheel is is greater than 30kW/Tonne)

(re: cl 8) further comprising a second controller associated with the second electric motor (P5L14-20-at least on and preferably 2 controllers per motor), wherein the predetermined condition corresponds to the first controller determining that a software disable command has been issued to the second controller (P17L31-P18L18-sofware disable if power difference exceeds 30kW/tonne).

(re: cl: 9) A method for a vehicle having a first wheel arranged to be driven by a first electric motor and a second wheel arranged to be driven by a second electric motor (P4L13-23-each wheel #101l has a motor in it for driving the wheel; #101 fig1);
wherein the first wheel and the second wheel are transversely located on the vehicle relative to each other (p4 L 1-9; left and right #101 fig. 1),
the method comprising: estimating by a first controller associated with the first electric motor (5.14-20) a first power value for the power applied to the second wheel by the second electric motor when the second electric motor is placed in a first motor configuration (P14L23-40-estimates power in each wheel ; (P15L1-22- -uses difference in current on line from battery relative own motor’s current on busbar to estimate what opposite motor is doing); 
estimating by the first controller associated with the first electric motor a second power value for the power applied to the second wheel by the second electric motor when the second electric motor is placed in a second motor configuration (P14L23-40-estimates power in each wheel; P15L1-22- -uses difference in current on line from battery relative own motor’s current on busbar to estimate what opposite motor is doing) wherein the first motor configuration or the second motor configuration corresponds to the 
second electric motor being disconnected from a voltage supply (P19L24-30-disables motor if its current difference exceeds a threshold relative the opposing threshold (P20 L 18-21L31; P20 L 17-P21 L31),
upon the occurrence of a predetermined condition, determining a first power differential between power being applied to the first wheel by the first electric motor and the first power value and a second power differential between the power being applied to the first wheel by the first electric motor and the second power value (P17L31-P18L8-each controller determines separately its power differential relative the opposite wheel). 

(re: cL: 10) A method according to claim 9, wherein if the first controller determines that either the first power differential or the second power differential is greater than a predetermined value then the first controller is arranged to adjust the torque generated by the first electric motor to reduce both the first power differential and the second power differential to less than the predetermined value (P17L31-P18L8- disables drive to wheel if the power differential relative the opposing wheel is is greater than 30kW/Tonne).

(re: cL: 13) A method according to claim 9, wherein the predetermined condition corresponds to the first controller determining that a software disable command has been issued to the second controller (P17L31-P18L18-sofware disable if power difference exceeds 30kW/tonne).
comparing the first power differential and the second power differential to a predetermined value (P17L31-P18L8-Estimates yaw differential – identifies it as hazardous if exceeding 30kW/Tonne); 
when either the first power differential or the second power differential is greater than the predetermined value, adjusting the torque generated by the first electric motor (P17L31-P18L8-if that motor is driving at a power difference relative the opposite motor greater than the threshold the controller disables power to its wheel);
and when both the first power differential and the second power differential are less than the predetermined value, maintaining the torque generated by the first electric motor (P17L31-P8.L8-if that motor is driving at a power difference relative the opposite motor less than the threshold does not disable its motor).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim(s) 6, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monhouse et al (WO2017/051308) in view of Ito et al. ’479 (US20130144479) wherein Monhouse et al. teaches the elements previously discussed and 
Ito et al. ’479 teaches what Monhouse et al. lacks of:
(re: cl 6) wherein the predetermined condition corresponds to the first controller failing to receive torque information associated with the second electric motor (¶39- abnormality correction if failure occurs).  
It would have been obvious at the effective time of the invention for Monhouse et al. to trigger a fault condition upon a failure to receive torque data from the opposing wheel as without receiving torque data on cannot detect wheel motor torque to detect excessive wheel motor induced yaw as taught by Ito et al..’479.

Ito et al. ’479 teaches what Monhouse et al. lacks of:
(re: cl 11) wherein the predetermined condition corresponds to the first controller failing to receive torque information associated with the second electric motor (¶39- abnormality correction if failure occurs).  
It would have been obvious at the effective time of the invention for Monhouse et al. to trigger a fault condition upon a failure to receive torque data from the opposing wheel as without receiving torque data on cannot detect wheel motor torque to detect excessive wheel motor induced yaw as taught by Ito et al..’479.

	Claim(s) 7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monhouse et al.  (WO2017/051308) in view of Nakamura (US 20190363664) wherein Monhouse et al. teaches the elements previously discussed and 
Nakamura teaches what Monhouse et al. lacks of:
(re: cl 7) further comprising a second controller associated with the second electric motor, wherein the predetermined condition corresponds to a fault occurring in a communication link between the first controller and the second controller (¶56- whether communication has a short or open link; ¶59-determines if communication abnormal between controllers; ¶61-shifts to single system driving if communication lost from one of the local controllers).
It would have been obvious at the effective time of the invention for Monhouse et al. to trigger a fault condition upon a communication link fault between first and second controllers failure to receive torque data from the opposing wheel as without receiving torque data on cannot detect wheel motor torque to detect excessive wheel motor induced yaw as taught by Nakamura.

Nakamura teaches what Monhouse et al. lacks of:
(re: cl 12)  wherein the predetermined condition corresponds to a fault occurring in a communication link between the first controller and the second controller  (¶56- whether communication has a short or open link; ¶59-determines if communication abnormal between controllers; ¶61-shifts to single system driving if communication lost from one of the local controllers).
It would have been obvious at the effective time of the invention for Monhouse et al. to trigger a fault condition upon a communication link fault between first and second controllers failure to receive torque data from the opposing wheel as without receiving torque data on cannot detect wheel motor torque to detect excessive wheel motor induced yaw as taught by Nakamura.

Response to Amendments/Arguments
	Applicant’s amendment is insufficient and arguments unpersuasive in overcommng the indefiniteness rejection.  Applicant claims the existence of two configurations and identifies what one may be but never identifies what the other may be (CL 1 L 11-12; CL 9 L 11-12).  .  And while applicant is identifying what one may be, applicant claims it may be the first or second configuration without identifying which configuration corresponds to the second electric motor being disconnected from a voltage supply.  Nor does applicant identify what the other configuration may be.  Applicant merely claims the existence of the other with no way of determining what the configuration is.    		
Applicants amendments and arguments have been considered and are insufficient in overcoming the anticipatory rejections to claims 1-2 and 8-9.  By rolling into independent claims 1 as alternate embodiments of old claims 3, 4, and 5- the claim reads on limitations of any of 3, 4, 5 if any of the old claims 3,4, or 5 are met by the reference.   Similarly, by placing in independent claim 9 limitations similar to old claims 3 and 4, the claim is still anticipated if the reference teaches either of old claim 3 or 4.  
Monhouse et al teaches: wherein if the first controller determines that either the first power differential or the second power differential is greater than a predetermined value then the first controller is arranged to adjust the torque generated by the first electric motor to reduce both the first power differential and the second power differential to less than the predetermined value. (P17L31-P18L8- disables drive to wheel if the power differential relative the opposing wheel is greater than 30kW/Tonne);
Monhouse et al teaches:  wherein the predetermined condition corresponds to the first controller determining that a software disable command has been issued to the second controller (P17L31-P18L18-sofware disable if power difference exceeds 30kW/tonne).
	Ito et al. ‘479 teaches: wherein the predetermined condition corresponds to the first controller failing to receive torque information associated with the second electric motor (¶39- abnormality correction if failure occurs).  
Nakamura teaches: wherein the predetermined condition corresponds to a fault occurring in a communication link between the first controller and the second controller (¶56- whether communication has a short or open link; ¶59-determines if communication abnormal between controllers; ¶61-shifts to single system driving if communication lost from one of the local controllers).
Applicant argues: As described on page 17 of Monkhouse, a power monitoring means is arranged to determine the mechanical power developed by its associated electric motor. If an asymmetric power value is exceeded by a predetermined threshold value a software disable request is transmitted. Accordingly, Monkhouse is silent with regard to the estimation of a first power value and a second power value and the determination a first power differential and second power differential.  In Monkhouse- a power monitoring means is arranged to determine the mechanical power developed by its associated electric motor. If an asymmetric power value is exceeded by a predetermined threshold value a software disable request is transmitted. Monkhouse is silent with regard to the estimation of a first power value and a second power value and the determination a first power differential and second power differential.
Monhouse et al.at p17 monitors the current of the first and second motor and given the known voltage -determines the power at each of the first and second wheel.   While the Office did not cite the software disable of page 17 in the action that applicant speaks of, it appears to be meeting the claimed limitation by disabling via disconnecting a motor from the voltage source.  The office instead relied upon the hardware disable based approach of P19 in which if the current difference between the instant wheel and its opposite side wheel is too high, it disables the motor.   As the motors are operating at a common voltage, a difference in current threshold is a difference in power and is the asymmetric power value exceeding a threshold..  Disabling the motor via hardware entails cutting off the voltage to the motor.  Fig. 7 shows power monitor #730 of either side wheel and the HW drive disable #77 upstream of the motor from which would disable the motor from the power source by cutting off power to the motor.  
In Martin, the windings are short circuited to prevent voltage spikes from the motor being placed on the power supply busbar by eliminating the spikes at the motor source.  
Alternatively, Martin may open the switches connecting the motor windings to send the power to the power supply busbar, thereby recouping the power.  Both approaches will reduce the power output differential between the wheels – either because work is performed by the wheel in regeneration or because work previously performed in propulsion is reduced.  This results in reducing its yaw inducing work difference performed or absorbed between the wheels. 
Applicant argues Martin’s open or short of the windings is for a different reason than applicant does.   The motivation for combining a reference need not be the same as the applicant’s reason for combining elements.  Martin needs provide a benefit to disclosure of Monhouse et al..  The requirement is that there be a motivation for combining from Monhouse et al.’s perspective.  
Applicant has neither argued against the elements of Griff nor the motivation for combining Griff to Monhouse et al., instead arguing Monhouse et al. not disclosing one of the alternative elements.  
Applicant has not argued against Arenz et al. reference which chronologically superior to Martin with regard to shorting the elements.  
Applicant argues: Monkhouse is directed to a completely different problem of how to identify a yaw condition that is speed independent (see page 2 of Monkhouse), where there is nothing in Monkhouse that would teach or suggest to a person skilled in the art to modify Monkhouse to allow a controller to estimate two different power values associated with a different motor to allow the controller to determine whether a torque or power differential has been exceeded.
Excessive torque differential between two sides of a vehicle will result in excessive yaw and can result in a spin.  Therefore, there is ample motivation for Monkhouse et al. to minimize excessive torque in motors.  
Applicant does not argue Griffs nor Arenz et al. separately with respect to the content nor the motivation to combine the elements of old claims 4-5 nor the elements of the dependent claims 6-8.  

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.
The examiner can normally be reached on Tuesday, Wednesday, or Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing
using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655